DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 9 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2010/0124794) hereinafter “Iwasaki” in view of Takine (US 2012/0037944) hereinafter “Takine” and in further view of Perlmaier et al. (US 2018/0013043) hereinafter “Perlmaier”.
Regarding claim 1, Fig. 3 of Iwasaki teaches a photo-detection device (Item 62) comprising: a substrate (Item 30); a photo semiconductor element (Item 31; Paragraph 0060) provided on the substrate (Item 30); a first resin layer (Item 52; Paragraph 0057) including first transparent resin (Paragraph 0057 where the resin is light transmitting), provided on the photo 
Iwasaki does not explicitly teach where the second resin is transparent nor where the second resin having light shielding and reflective properties contains fillers including optical-shielding fillers. 
Takine teaches an optical device having a light reflector (Item 103; Paragraph 0043) that comprises a transparent resin and optical-shielding fillers, where the optical shielding fillers are reflective fillers (Paragraph 0043). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second resin in Iwasaki be a transparent resin where the second resin includes reflective fillers because these materials are known to be capable of reflecting light in an optical device (Takine Paragraph 0042-0043) and “Simple substitution of one known element for another to obtain predictable results” supports a prima facie case of obviousness (See MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007).
Iwasaki does not explicitly teach where the second resin layer comprises a filler-including resin lower section including optical shielding fillers and a filler-excluding resin upper section excluding the optical shielding fillers, where the filler-excluding upper section is provided on the filler-including resin lower section.
However, Iwasaki does teach where a portion (See Picture 1 below) of the first resin layer (Item 52) that includes transparent resin is above the second resin layer (Item 32) having the light shielding properties and reflective properties.    
Fig. 3 of Takine further teaches a resin layer (Item 102; Paragraphs 0050 where Items 103 [a component of Item 102] and 104 [a component of Item 102]  are made of resin), where the resin layer (Item 102) comprises: a filler including resin lower section (Item 103; Paragraph 0044 where Item 103 is designed to reflect light) including optical-shielding fillers that are reflective (Paragraph 0044) provided on a substrate (Item 108) and surrounding an optical element (Item 101); and a filler-excluding upper section (Item 104) excluding the optical shielding fillers (Paragraph 0048-0049 where Item 104 is designed to allow the transmission of light), provided on the filler-including resin lower section (Item 103), where the filler including lower section and the filler excluding upper section are integrally formed (Paragraph 0038).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrally form the portion of the first resin layer of Iwasaki with the second resin layer of Iwasaki such that the portion of the first resin layer and the remainder of the first resin layer are formed separately and the resin layer formed by the combination of the portion of the first resin layer and the second resin layer has a filler-including lower section including optical shielding fillers, provided on the substrate and surrounding a sidewall of the photo-semiconductor element and a filler-excluding resin upper section excluding said optical shielding fillers, provided on the filler-including resin lower section because the combination of the filler excluding resin upper section and the filler including resin lower section defines a cavity in which the first resin layer can be formed (Takine Paragraphs 0063 and 0093) without needing to increase the height of the reflective layer which would impact the light distribution in the device (Takine Paragraph 0007). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the portion of the first resin layer in Iwasaki be different from the remainder of the first resin layer in Iwasaki because the light distribution in the desired direction can be adjusted by varying the refractive index of the portion of the first resin layer in Iwasaki (equivalent to the light transmitter in Takine) and the remainder of the first resin layer in Iwasaki (equivalent to the translucent sealing resin in Takine) (Takin Paragraph 0067).
When the portion of the first resin layer of Iwasaki (See Picture 1 below) is integrally formed with the second resin layer of Iwasaki, as taught by Takine, such that resulting resin layer has a filler-including resin lower section and a filler-excluding resin upper section, the filler-excluding resin upper section (equivalent to the portion of the first resin layer) will surround at least a part of a sidewall of the first resin layer (equivalent to the remainder of the first resin layer).      
Iwasaki does not teach where the filler-including resin lower section contacts said sidewalls of the photo semiconductor element nor where a height of the filler-including resin lower section coincides with a height of the photo semiconductor element.
Fig. 2 of Perlmaier teaches a photo semiconductor element (Item 11; Paragraph 0023 where the element is a radiation-detecting semiconductor component) where a filler (Paragraph 0077 where reflective particles are present) including resin (Paragraph 0023 where resin is used) section (Item 12) contacts and surrounds sidewalls of the photo semiconductor element (Item 11) and where a height of the filler-including resin section (Item 12) coincides with (Paragraph 0048)  a height of the photo semiconductor element (Item 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the filler-including resin lower section, taught by the combination of Iwasaki and Takine, contact and surround the sidewall of the photo semiconductor element of Iwasaki, where a height of the filler-including resin lower section coincides with a height of the photo semiconductor element of Iwasaski, as taught by Perlmaier, because the filler-including resin lower section reflects electromagnetic radiation that occurs (Perlmaier Paragraphs 0047 and 0077) such that the desired light to be detected will reach the photo semiconductor element.
Further, the height of the filler-including resin lower section is a result effective variable (Takine Paragraph 0007 where the light distribution in the device is impacted by the height of the reflector; See also Takine Fig. 8).  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize a height of the filler-including resin lower section taught by the combination of Iwasaki and Takine such that a height of the filler-including resin lower section coincides with a height of the photo semiconductor element because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

    PNG
    media_image1.png
    254
    330
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Iwasaki Fig. 3)
Regarding claim 3, Iwasaki further teaches where the first resin layer (Item 52) is convex shaped (Paragraph 0058).
Regarding claim 6, the combination of Iwasaki, Takine and Perlmaier teaches all of the elements of the claimed invention as stated above.
Iwasaki does not explicitly teach where the optical shielding fillers are reflective fillers.
	Takine further teaches where the optical shielding fillers in the filler-including portion (Item 103) of the resin layer (Item 102) are reflective fillers (Paragraph 004).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical shielding fillers be reflective fillers because the reflective fillers allow light to be reflected to be converged on the photo semiconductor element (Iwasaki Paragraph 0031) and reflective fillers allow light to be reflected more efficiently from the resin layer (Takine Paragraph 0044).    
Regarding claim 8, the combination of Iwasaki, Takine and Perlmaier teaches all of the elements of the claimed invention as stated above.
Iwasaki does not teach where a refractive index of the first transparent resin is larger than a refractive index of the second transparent resin.
	Takine teaches where in at least one embodiment the refractive index of the translucent sealing resin [Equivalent to Applicant’s first transparent resin] is raised over that of the light transmitter [Equivalent to Applicant’s second transparent resin] (Paragraph 0067).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a refractive index of the first transparent resin be larger than a refractive index of the second transparent resin because more light can then be extracted from the first transparent resin so the loss of light cause by light absorption and scattering can be kept to a minimum (Takine Paragraph 0067).    
Further, the refractive index of the first transparent resin and the second transparent resin is a result effective variable (Takine Paragraph 0067 where the light distribution in the desired direction can be adjusted by varying the refractive index of the light transmitter [Equivalent to Applicant’s second transparent resin] and the translucent sealing resin [Equivalent to Applicant’s first transparent resin]).  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the refractive index of the first transparent resin and the refractive index of the second transparent resin taught by the combination of Iwasaki and Takine such that a refractive index of the first transparent resin is larger than a refractive index of the second transparent resin because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 9, the combination of Iwasaki, Takine and Perlmaier teaches all of the elements of the claimed invention as stated above.
Iwasaki teaches where a height of the second resin layer (Item 32) is smaller than a total height of the photo semiconductor element (Item 31) and the first resin layer (Item 52).
Further, when Iwasaki and Takine are combined as stated in the rejection of claim 1 above, the combination yields a device in which the height of the second resin layer (which in the combination includes both the second resin layer of Iwasaki and the portion of the first resin layer in Iwasaki; See Picture 2 below) is smaller than a total height of the photo semiconductor element and the first resin layer (which is the remainder of the first resin layer).

    PNG
    media_image2.png
    258
    330
    media_image2.png
    Greyscale

Picture 2 - Labeled version of Iwasaki Fig. 3
Regarding claim 20, Fig. 3 of Iwasaki teaches a photo-detection device (Item 62) comprising: a substrate (Item 30); a photo semiconductor element (Item 31; Paragraph 0060) provided on the substrate (Item 30); a first resin layer (Item 52; Paragraph 0057) including first transparent resin (Paragraph 0057 where the resin is light transmitting), provided on the photo semiconductor element (Item 31); a second resin layer (Item 32; Paragraph 0074) including a second resin (Paragraph 0074), provided on the substrate (Item 30), the second resin layer (Item 32) comprising: a resin having a light shielding property and a reflective property (Paragraph 0074) provided on the substrate (Item 30) and surrounding a sidewall of the photo semiconductor element (Item 31).  
Iwasaki does not explicitly teach where the second resin is transparent nor where the second resin having light shielding and reflective properties contains fillers including optical-shielding fillers. 
Takine teaches an optical device having a light reflector (Item 103; Paragraph 0043) that comprises a transparent resin and optical-shielding fillers, where the optical shielding fillers are reflective fillers (Paragraph 0043). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second resin in Iwasaki be a transparent resin where the second resin includes reflective fillers because these materials are known to be capable of reflecting light in an optical device (Takine Paragraph 0042-0043) and “Simple substitution of one known element for another to obtain predictable results” supports a prima facie case of obviousness (See MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007).
Iwasaki does not explicitly teach where the second resin layer comprises a filler-including resin lower section including optical shielding fillers and a filler-excluding resin upper section excluding the optical shielding fillers, where the filler-excluding upper section is provided on the filler-including resin lower section.
However, Iwasaki does teach where a portion (See Picture 1 above) of the first resin layer (Item 52) that includes transparent resin is above the second resin layer (Item 32) having the light shielding properties and reflective properties.    
Fig. 3 of Takine further teaches a resin layer (Item 102; Paragraphs 0050 where Items 103 [a component of Item 102] and 104 [a component of Item 102]  are made of resin), where the resin layer (Item 102) comprises: a filler including resin lower section (Item 103; Paragraph 0044 where Item 103 is designed to reflect light) including optical-shielding fillers that are reflective (Paragraph 0044) provided on a substrate (Item 108) and surrounding an optical element (Item 101); and a filler-excluding upper section (Item 104) excluding the optical shielding fillers (Paragraph 0048-0049 where Item 104 is designed to allow the transmission of light), provided on the filler-including resin lower section (Item 103), where the filler including lower section and the filler excluding upper section are integrally formed (Paragraph 0038).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrally form the portion of the first resin layer of Iwasaki with the second resin layer of Iwasaki such that the portion of the first resin layer and the remainder of the first resin layer are formed separately and the resin layer formed by the combination of the portion of the first resin layer and the second resin layer has a filler-including lower section including optical shielding fillers, provided on the substrate and surrounding a sidewall of the photo-semiconductor element and a filler-excluding resin upper section excluding said optical shielding fillers, provided on the filler-including resin lower section because the combination of the filler excluding resin upper section and the filler including resin lower section defines a cavity in which the first resin layer can be formed (Takine Paragraphs 0063 and 0093) without needing to increase the height of the reflective layer which would impact the light distribution in the device (Takine Paragraph 0007). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the portion of the first resin layer in Iwasaki be different from the remainder of the first resin layer in Iwasaki because the light distribution in the desired direction can be adjusted by varying the refractive index of the portion of the first resin layer in Iwasaki (equivalent to the light transmitter in Takine) and the remainder of the first resin layer in Iwasaki (equivalent to the translucent sealing resin in Takine) (Takin Paragraph 0067).
When the portion of the first resin layer of Iwasaki (See Picture 1 above) is integrally formed with the second resin layer of Iwasaki, as taught by Takine, such that resulting resin layer has a filler-including resin lower section and a filler-excluding resin upper section, the filler-excluding resin upper section (equivalent to the portion of the first resin layer) will surround at least a part of a sidewall of the first resin layer (equivalent to the remainder of the first resin layer).
Iwasaki does not teach where a height of the filler-including resin lower section coincides with a height of the photo semiconductor element.
Fig. 2 of Perlmaier teaches a photo semiconductor element (Item 11; Paragraph 0023 where the element is a radiation-detecting semiconductor component) where a filler (Paragraph 0077 where reflective particles are present) including resin (Paragraph 0023 where resin is used) section (Item 12) contacts and surrounds sidewalls of the photo semiconductor element (Item 11) and where a height of the filler-including resin section (Item 12) coincides with (Paragraph 0048)  a height of the photo semiconductor element (Item 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a height of the filler-including resin lower section, taught by the combination of Iwasaki and Takine, coincide with a height of the photo semiconductor element of Iwasaski, as taught by Perlmaier, because the filler-including resin lower section reflects electromagnetic radiation that occurs (Perlmaier Paragraphs 0047 and 0077) such that the desired light to be detected will reach the photo semiconductor element.
Further, the height of the filler-including resin lower section is a result effective variable (Takine Paragraph 0007 where the light distribution in the device is impacted by the height of the reflector; See also Takine Fig. 8).  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the height of the filler-including resin lower section taught by the combination of Iwasaki and Takine such that a height of the filler-including resin lower section coincides with a height of the photo semiconductor element because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 21, the combination of Iwasaki, Takine and Perlmaier teaches all of the elements of the claimed invention as stated above.
Iwasaki does not teach where a height of an entire upper surface of the filler-including resin lower section coincides with the height of the photo semiconductor element.
Fig. 2 of Perlmaier teaches a photo semiconductor element (Item 11; Paragraph 0023 where the element is a radiation-detecting semiconductor component) where a filler (Paragraph 0077 where reflective particles are present) including resin (Paragraph 0023 where resin is used) section (Item 12) contacts and surrounds sidewalls of the photo semiconductor element (Item 11) and where a height of an entire upper surface the filler-including resin section (Item 12) coincides with (Paragraph 0048)  a height of the photo semiconductor element (Item 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an entire upper surface of the filler-including resin lower section, taught by the combination of Iwasaki and Takine, contact and surround the sidewall of the photo semiconductor element of Iwasaki, where a height of the filler-including resin lower section coincides with a height of the photo semiconductor element of Iwasaski, as taught by Perlmaier, because the filler-including resin lower section reflects electromagnetic radiation that occurs (Perlmaier Paragraphs 0047 and 0077) such that the desired light to be detected will reach the photo semiconductor element.
Further, the height of the filler-including resin lower section is a result effective variable (Takine Paragraph 0007 where the light distribution in the device is impacted by the height of the reflector; See also Takine Fig. 8).  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize a height of the filler-including resin lower section taught by the combination of Iwasaki and Takine such that a height of an entire upper surface of the filler-including resin lower section coincides with a height of the photo semiconductor element because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 22, the combination of Iwasaki, Takine and Perlmaier teaches all of the elements of the claimed invention as stated above.
Iwasaki does not teach where a height of an entire upper surface of the filler-including resin lower section coincides with the height of the photo semiconductor element.
Fig. 2 of Perlmaier teaches a photo semiconductor element (Item 11; Paragraph 0023 where the element is a radiation-detecting semiconductor component) where a filler (Paragraph 0077 where reflective particles are present) including resin (Paragraph 0023 where resin is used) section (Item 12) contacts and surrounds sidewalls of the photo semiconductor element (Item 11) and where a height of an entire upper surface the filler-including resin section (Item 12) coincides with (Paragraph 0048)  a height of the photo semiconductor element (Item 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an entire upper surface of the filler-including resin lower section, taught by the combination of Iwasaki and Takine, contact and surround the sidewall of the photo semiconductor element of Iwasaki, where a height of the filler-including resin lower section coincides with a height of the photo semiconductor element of Iwasaski, as taught by Perlmaier, because the filler-including resin lower section reflects electromagnetic radiation that occurs (Perlmaier Paragraphs 0047 and 0077) such that the desired light to be detected will reach the photo semiconductor element.
Further, the height of the filler-including resin lower section is a result effective variable (Takine Paragraph 0007 where the light distribution in the device is impacted by the height of the reflector; See also Takine Fig. 8).  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize a height of the filler-including resin lower section taught by the combination of Iwasaki and Takine such that a height of an entire upper surface of the filler-including resin lower section coincides with a height of the photo semiconductor element because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claims 2, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2010/0124794) hereinafter “Iwasaki” in view of Takine (US 2012/0037944) hereinafter “Takine”, Perlmaier et al. (US 2018/0013043) hereinafter “Perlmaier” and in further view of Ahlstedt et al. (US 2014/0231856) hereinafter “Ahlstedt”.
Regarding claim 2, the combination of Iwasaki, Takine and Perlmaier teaches all of the elements of the claimed invention as stated above except the device further comprising a frame provided at a periphery of an upper surface of the substrate, surrounding the second resin layer. 
Ahlstedt teaches a photo detection device comprising a photo semiconductor element (Item 4; Paragraph 0021), a resin material (Item 7; Paragraph 0020) and a frame (Item 6) provided at a periphery of an upper surface of a substrate (Item 10) surrounding the resin material (Item 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the frame, taught by Ahlstedt, provided at a periphery of an upper surface of the substrate of Iwasaki, surrounding the second resin layer of Iwasaki because the frame delimits the mounting region of the second resin layer, when the second resin layer is formed by a method involving depositing the second resin layer in liquid form from a nozzle on the respective mounting region (Ahlstedt Paragraphs 0013 and 0061).   
Regarding claim 23, the combination of Iwasaki, Takine, Perlmaier and Ahlstedt teaches all of the elements of the claimed invention as stated above. 
Iwasaki does not teach where the second resin layer fills an entire space on the substrate between the frame and the sidewall of the photo semiconductor element.
However, as Ahlstedt further teaches where the frame delimits the mounting region of the second resin layer (Ahlstedt Paragraph 0013), when the frame of Ahlstedt is included in the structure taught by the combination of Iwasaki, Takine and Perlmaier, the second resin will fill an entire space on the substrate between the frame and the sidewall of the photo semiconductor element.   
Further, one having ordinary skill in the art would understand that when one applies a resin (in liquid form which one having ordinary skill in the art would recognize as commonly done during the method of depositing a resin) between a frame and a photo semiconductor component, the liquid resin will completely fill the space as it is fundamentally known that a liquid is known to flow and fill a container, taking on the shape of the container (the container in this case is defined by the frame and the photo semiconductor element).
Regarding claim 24, the combination of Iwasaki, Takine and Perlmaier teaches all of the elements of the claimed invention as stated above except the device further comprising a frame provided at a periphery of an upper surface of the substrate, surrounding the second resin layer. 
Ahlstedt teaches a photo detection device comprising a photo semiconductor element (Item 4; Paragraph 0021), a resin material (Item 7; Paragraph 0020) and a frame (Item 6) provided at a periphery of an upper surface of a substrate (Item 10) surrounding the resin material (Item 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the frame, taught by Ahlstedt, provided at a periphery of an upper surface of the substrate of Iwasaki, surrounding the second resin layer of Iwasaki because the frame delimits the mounting region of the second resin layer, when the second resin layer is formed by a method involving depositing the second resin layer in liquid form from a nozzle on the respective mounting region (Ahlstedt Paragraphs 0013 and 0061).
Iwasaki does not teach where the second resin layer fills an entire space on the substrate between the frame and the sidewall of the photo semiconductor element.
However, as Ahlstedt further teaches where the frame delimits the mounting region of the second resin layer (Ahlstedt Paragraph 0013), when the frame of Ahlstedt is included in the structure taught by the combination of Iwasaki, Takine and Perlmaier, the second resin will fill an entire space on the substrate between the frame and the sidewall of the photo semiconductor element.   
Further, one having ordinary skill in the art would understand that when one applies a resin (in liquid form which one having ordinary skill in the art would recognize as commonly done during the method of depositing a resin) between a frame and a photo semiconductor component, the liquid resin will completely fill the space as it is fundamentally known that a liquid is known to flow and fill a container, taking on the shape of the container (the container in this case is defined by the frame and the photo semiconductor element).
Alternatively, Claims 1, 3, 6, 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2010/0124794) hereinafter “Iwasaki” in view of Takine (US 2012/0037944) hereinafter “Takine” and in further view of Pindl et al. (US 2016/0293812) hereinafter “Pindl”.
Regarding claim 1, Fig. 3 of Iwasaki teaches a photo-detection device (Item 62) comprising: a substrate (Item 30); a photo semiconductor element (Item 31; Paragraph 0060) provided on the substrate (Item 30); a first resin layer (Item 52; Paragraph 0057) including first transparent resin (Paragraph 0057 where the resin is light transmitting), provided on the photo semiconductor element (Item 31); a second resin layer (Item 32; Paragraph 0074) including a second resin (Paragraph 0074), provided on the substrate (Item 30), the second resin layer (Item 32) comprising: a resin having a light shielding property and a reflective property (Paragraph 0074) provided on the substrate (Item 30) and surrounding a sidewall of the photo semiconductor element (Item 31).  
Iwasaki does not explicitly teach where the second resin is transparent nor where the second resin having light shielding and reflective properties contains fillers including optical-shielding fillers. 
Takine teaches an optical device having a light reflector (Item 103; Paragraph 0043) that comprises a transparent resin and optical-shielding fillers, where the optical shielding fillers are reflective fillers (Paragraph 0043). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second resin in Iwasaki be a transparent resin where the second resin includes reflective fillers because these materials are known to be capable of reflecting light in an optical device (Takine Paragraph 0042-0043) and “Simple substitution of one known element for another to obtain predictable results” supports a prima facie case of obviousness (See MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007).
Iwasaki does not explicitly teach where the second resin layer comprises a filler-including resin lower section including optical shielding fillers and a filler-excluding resin upper section excluding the optical shielding fillers, where the filler-excluding upper section is provided on the filler-including resin lower section.
However, Iwasaki does teach where a portion (See Picture 1 above) of the first resin layer (Item 52) that includes transparent resin is above the second resin layer (Item 32) having the light shielding properties and reflective properties.    
Fig. 3 of Takine further teaches a resin layer (Item 102; Paragraphs 0050 where Items 103 [a component of Item 102] and 104 [a component of Item 102]  are made of resin), where the resin layer (Item 102) comprises: a filler including resin lower section (Item 103; Paragraph 0044 where Item 103 is designed to reflect light) including optical-shielding fillers that are reflective (Paragraph 0044) provided on a substrate (Item 108) and surrounding an optical element (Item 101); and a filler-excluding upper section (Item 104) excluding the optical shielding fillers (Paragraph 0048-0049 where Item 104 is designed to allow the transmission of light), provided on the filler-including resin lower section (Item 103), where the filler including lower section and the filler excluding upper section are integrally formed (Paragraph 0038).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrally form the portion of the first resin layer of Iwasaki with the second resin layer of Iwasaki such that the portion of the first resin layer and the remainder of the first resin layer are formed separately and the resin layer formed by the combination of the portion of the first resin layer and the second resin layer has a filler-including lower section including optical shielding fillers, provided on the substrate and surrounding a sidewall of the photo-semiconductor element and a filler-excluding resin upper section excluding said optical shielding fillers, provided on the filler-including resin lower section because the combination of the filler excluding resin upper section and the filler including resin lower section defines a cavity in which the first resin layer can be formed (Takine Paragraphs 0063 and 0093) without needing to increase the height of the reflective layer which would impact the light distribution in the device (Takine Paragraph 0007). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the portion of the first resin layer in Iwasaki be different from the remainder of the first resin layer in Iwasaki because the light distribution in the desired direction can be adjusted by varying the refractive index of the portion of the first resin layer in Iwasaki (equivalent to the light transmitter in Takine) and the remainder of the first resin layer in Iwasaki (equivalent to the translucent sealing resin in Takine) (Takin Paragraph 0067).
When the portion of the first resin layer of Iwasaki (See Picture 1 above) is integrally formed with the second resin layer of Iwasaki, as taught by Takine, such that resulting resin layer has a filler-including resin lower section and a filler-excluding resin upper section, the filler-excluding resin upper section (equivalent to the portion of the first resin layer) will surround at least a part of a sidewall of the first resin layer (equivalent to the remainder of the first resin layer).      
Iwasaki does not teach where the filler-including resin lower section contacts said sidewalls of the photo semiconductor element nor where a height of the filler-including resin lower section coincides with a height of the photo semiconductor element.
Fig. 3E of Pindl teaches a photo semiconductor element (Item 2; Paragraph 0051 where the element is a photodiode) where a radiation-reflective package body (Item 3; Paragraph 0008) contacts and surrounds sidewalls of the photo semiconductor element (Item 2) and where a height of the radiation-reflective package body (Item 3) coincides with (Paragraph 0033 where the package body is ground down to a height of the photo semiconductor element) a height of the photo semiconductor element (Item 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the filler-including resin lower section, taught by the combination of Iwasaki and Takine, contact and surround the sidewall of the photo semiconductor element of Iwasaki, where a height of the filler-including resin lower section coincides with a height of the photo semiconductor element of Iwasaski, as taught by Pindl, because the filler-including resin lower section reflects radiation that is to be detected such that the desired light to be detected will reach the photo semiconductor element (Pindl Paragraph 0007).
Further, the height of the filler-including resin lower section is a result effective variable (Takine Paragraph 0007 where the light distribution in the device is impacted by the height of the reflector; See also Takine Fig. 8).  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize a height of the filler-including resin lower section taught by the combination of Iwasaki and Takine such that a height of the filler-including resin lower section coincides with a height of the photo semiconductor element because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 3, Iwasaki further teaches where the first resin layer (Item 52) is convex shaped (Paragraph 0058).
Regarding claim 6, the combination of Iwasaki, Takine and Pindl teaches all of the elements of the claimed invention as stated above.
Iwasaki does not explicitly teach where the optical shielding fillers are reflective fillers.
	Takine further teaches where the optical shielding fillers in the filler-including portion (Item 103) of the resin layer (Item 102) are reflective fillers (Paragraph 004).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical shielding fillers be reflective fillers because the reflective fillers allow light to be reflected to be converged on the photo semiconductor element (Iwasaki Paragraph 0031) and reflective fillers allow light to be reflected more efficiently from the resin layer (Takine Paragraph 0044).    
Regarding claim 8, the combination of Iwasaki, Takine and Pindl teaches all of the elements of the claimed invention as stated above.
Iwasaki does not teach where a refractive index of the first transparent resin is larger than a refractive index of the second transparent resin.
	Takine teaches where in at least one embodiment the refractive index of the translucent sealing resin [Equivalent to Applicant’s first transparent resin] is raised over that of the light transmitter [Equivalent to Applicant’s second transparent resin] (Paragraph 0067).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a refractive index of the first transparent resin be larger than a refractive index of the second transparent resin because more light can then be extracted from the first transparent resin so the loss of light cause by light absorption and scattering can be kept to a minimum (Takine Paragraph 0067).    
Further, the refractive index of the first transparent resin and the second transparent resin is a result effective variable (Takine Paragraph 0067 where the light distribution in the desired direction can be adjusted by varying the refractive index of the light transmitter [Equivalent to Applicant’s second transparent resin] and the translucent sealing resin [Equivalent to Applicant’s first transparent resin]).  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the refractive index of the first transparent resin and the refractive index of the second transparent resin taught by the combination of Iwasaki and Takine such that a refractive index of the first transparent resin is larger than a refractive index of the second transparent resin because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 9, the combination of Iwasaki, Takine and Pindl teaches all of the elements of the claimed invention as stated above.
Iwasaki teaches where a height of the second resin layer (Item 32) is smaller than a total height of the photo semiconductor element (Item 31) and the first resin layer (Item 52).
Further, when Iwasaki and Takine are combined as stated in the rejection of claim 1 above, the combination yields a device in which the height of the second resin layer (which in the combination includes both the second resin layer of Iwasaki and the portion of the first resin layer in Iwasaki; See Picture 2 above) is smaller than a total height of the photo semiconductor element and the first resin layer (which is the remainder of the first resin layer).
Regarding claim 20, Fig. 3 of Iwasaki teaches a photo-detection device (Item 62) comprising: a substrate (Item 30); a photo semiconductor element (Item 31; Paragraph 0060) provided on the substrate (Item 30); a first resin layer (Item 52; Paragraph 0057) including first transparent resin (Paragraph 0057 where the resin is light transmitting), provided on the photo semiconductor element (Item 31); a second resin layer (Item 32; Paragraph 0074) including a second resin (Paragraph 0074), provided on the substrate (Item 30), the second resin layer (Item 32) comprising: a resin having a light shielding property and a reflective property (Paragraph 0074) provided on the substrate (Item 30) and surrounding a sidewall of the photo semiconductor element (Item 31).  
Iwasaki does not explicitly teach where the second resin is transparent nor where the second resin having light shielding and reflective properties contains fillers including optical-shielding fillers. 
Takine teaches an optical device having a light reflector (Item 103; Paragraph 0043) that comprises a transparent resin and optical-shielding fillers, where the optical shielding fillers are reflective fillers (Paragraph 0043). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second resin in Iwasaki be a transparent resin where the second resin includes reflective fillers because these materials are known to be capable of reflecting light in an optical device (Takine Paragraph 0042-0043) and “Simple substitution of one known element for another to obtain predictable results” supports a prima facie case of obviousness (See MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007).
Iwasaki does not explicitly teach where the second resin layer comprises a filler-including resin lower section including optical shielding fillers and a filler-excluding resin upper section excluding the optical shielding fillers, where the filler-excluding upper section is provided on the filler-including resin lower section.
However, Iwasaki does teach where a portion (See Picture 1 above) of the first resin layer (Item 52) that includes transparent resin is above the second resin layer (Item 32) having the light shielding properties and reflective properties.    
Fig. 3 of Takine further teaches a resin layer (Item 102; Paragraphs 0050 where Items 103 [a component of Item 102] and 104 [a component of Item 102]  are made of resin), where the resin layer (Item 102) comprises: a filler including resin lower section (Item 103; Paragraph 0044 where Item 103 is designed to reflect light) including optical-shielding fillers that are reflective (Paragraph 0044) provided on a substrate (Item 108) and surrounding an optical element (Item 101); and a filler-excluding upper section (Item 104) excluding the optical shielding fillers (Paragraph 0048-0049 where Item 104 is designed to allow the transmission of light), provided on the filler-including resin lower section (Item 103), where the filler including lower section and the filler excluding upper section are integrally formed (Paragraph 0038).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrally form the portion of the first resin layer of Iwasaki with the second resin layer of Iwasaki such that the portion of the first resin layer and the remainder of the first resin layer are formed separately and the resin layer formed by the combination of the portion of the first resin layer and the second resin layer has a filler-including lower section including optical shielding fillers, provided on the substrate and surrounding a sidewall of the photo-semiconductor element and a filler-excluding resin upper section excluding said optical shielding fillers, provided on the filler-including resin lower section because the combination of the filler excluding resin upper section and the filler including resin lower section defines a cavity in which the first resin layer can be formed (Takine Paragraphs 0063 and 0093) without needing to increase the height of the reflective layer which would impact the light distribution in the device (Takine Paragraph 0007). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the portion of the first resin layer in Iwasaki be different from the remainder of the first resin layer in Iwasaki because the light distribution in the desired direction can be adjusted by varying the refractive index of the portion of the first resin layer in Iwasaki (equivalent to the light transmitter in Takine) and the remainder of the first resin layer in Iwasaki (equivalent to the translucent sealing resin in Takine) (Takin Paragraph 0067).
When the portion of the first resin layer of Iwasaki (See Picture 1 above) is integrally formed with the second resin layer of Iwasaki, as taught by Takine, such that resulting resin layer has a filler-including resin lower section and a filler-excluding resin upper section, the filler-excluding resin upper section (equivalent to the portion of the first resin layer) will surround at least a part of a sidewall of the first resin layer (equivalent to the remainder of the first resin layer).
Iwasaki does not teach where a height of the filler-including resin lower section coincides with a height of the photo semiconductor element.
Fig. 3E of Pindl teaches a photo semiconductor element (Item 2; Paragraph 0051 where the element is a photodiode) where a radiation-reflective package body (Item 3; Paragraph 0008) contacts and surrounds sidewalls of the photo semiconductor element (Item 2) and where a height of the radiation-reflective package body (Item 3) coincides with (Paragraph 0033 where the package body is ground down to a height of the photo semiconductor element) a height of the photo semiconductor element (Item 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the filler-including resin lower section, taught by the combination of Iwasaki and Takine, coincide with a height of the photo semiconductor element of Iwasaski, as taught by Pindl, because the filler-including resin lower section reflects radiation that is to be detected such that the desired light to be detected will reach the photo semiconductor element (Pindl Paragraph 0007).
Further, the height of the filler-including resin lower section is a result effective variable (Takine Paragraph 0007 where the light distribution in the device is impacted by the height of the reflector; See also Takine Fig. 8).  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the height of the filler-including resin lower section taught by the combination of Iwasaki and Takine such that a height of the filler-including resin lower section coincides with a height of the photo semiconductor element because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Alternatively, Claims 2, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2010/0124794) hereinafter “Iwasaki” in view of Takine (US 2012/0037944) hereinafter “Takine”, Pindl et al. (US 2016/0293812) hereinafter “Pindl” and in further view of Ahlstedt et al. (US 2014/0231856) hereinafter “Ahlstedt”.
Regarding claim 2, the combination of Iwasaki, Takine and Pindl teaches all of the elements of the claimed invention as stated above except the device further comprising a frame provided at a periphery of an upper surface of the substrate, surrounding the second resin layer. 
Ahlstedt teaches a photo detection device comprising a photo semiconductor element (Item 4; Paragraph 0021), a resin material (Item 7; Paragraph 0020) and a frame (Item 6) provided at a periphery of an upper surface of a substrate (Item 10) surrounding the resin material (Item 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the frame, taught by Ahlstedt, provided at a periphery of an upper surface of the substrate of Iwasaki, surrounding the second resin layer of Iwasaki because the frame delimits the mounting region of the second resin layer, when the second resin layer is formed by a method involving depositing the second resin layer in liquid form from a nozzle on the respective mounting region (Ahlstedt Paragraphs 0013 and 0061).   
Regarding claim 23, the combination of Iwasaki, Takine, Pindl and Ahlstedt teaches all of the elements of the claimed invention as stated above. 
Iwasaki does not teach where the second resin layer fills an entire space on the substrate between the frame and the sidewall of the photo semiconductor element.
However, as Ahlstedt further teaches where the frame delimits the mounting region of the second resin layer (Ahlstedt Paragraph 0013), when the frame of Ahlstedt is included in the structure taught by the combination of Iwasaki, Takine and Pindl, the second resin will fill an entire space on the substrate between the frame and the sidewall of the photo semiconductor element.   
Further, one having ordinary skill in the art would understand that when one applies a resin (in liquid form which one having ordinary skill in the art would recognize as commonly done during the method of depositing a resin) between a frame and a photo semiconductor component, the liquid resin will completely fill the space as it is fundamentally known that a liquid is known to flow and fill a container, taking on the shape of the container (the container in this case is defined by the frame and the photo semiconductor element).
Regarding claim 24, the combination of Iwasaki, Takine and Pindl teaches all of the elements of the claimed invention as stated above except the device further comprising a frame provided at a periphery of an upper surface of the substrate, surrounding the second resin layer. 
Ahlstedt teaches a photo detection device comprising a photo semiconductor element (Item 4; Paragraph 0021), a resin material (Item 7; Paragraph 0020) and a frame (Item 6) provided at a periphery of an upper surface of a substrate (Item 10) surrounding the resin material (Item 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the frame, taught by Ahlstedt, provided at a periphery of an upper surface of the substrate of Iwasaki, surrounding the second resin layer of Iwasaki because the frame delimits the mounting region of the second resin layer, when the second resin layer is formed by a method involving depositing the second resin layer in liquid form from a nozzle on the respective mounting region (Ahlstedt Paragraphs 0013 and 0061).
Iwasaki does not teach where the second resin layer fills an entire space on the substrate between the frame and the sidewall of the photo semiconductor element.
However, as Ahlstedt further teaches where the frame delimits the mounting region of the second resin layer (Ahlstedt Paragraph 0013), when the frame of Ahlstedt is included in the structure taught by the combination of Iwasaki, Takine and Pindl, the second resin will fill an entire space on the substrate between the frame and the sidewall of the photo semiconductor element.   
Further, one having ordinary skill in the art would understand that when one applies a resin (in liquid form which one having ordinary skill in the art would recognize as commonly done during the method of depositing a resin) between a frame and a photo semiconductor component, the liquid resin will completely fill the space as it is fundamentally known that a liquid is known to flow and fill a container, taking on the shape of the container (the container in this case is defined by the frame and the photo semiconductor element).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 2 of Iwakura (US 2015/0001565) teaches a light emitting device where a first resin (Item 30) is over a top surface of a light emitting device (Item 20) and a second resin (Item 40) is on the sides that contact and surround the light emitting device (Item 20), where the second resin has a lower filler section that is filled with filler (Item 50), where a height of the lower filler portion coincides with a height of the light emitting device (Item 20).
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 04/27/2021, with respect to the rejection(s) of claim(s) 1 and 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Perlmaier and alternatively in view of Pindl.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Examiner, Art Unit 2891